Title: To George Washington from Brigadier General Casimir Pulaski, 23 November 1777
From: Pulaski, Casimir
To: Washington, George



My General—
23d November 1777

The desire which I have of fulfilling my Duty, leads me to make frequent representations to Your Excellency of matters which regard the Service of the Cavalry.
What follows is my opinion, and if I am so happy as to find it agreeable to Your Excellencys Views, it will be necessary to carry my Plan into execution as soon as possible.
As in all appearance it will be late before we retire to Winter Quarters I would have a Detachment formed from the whole Cavalry—composed of one Major, 2 Captains 2 Lieutenants—1 Cornet—4 Serjeants—10 Corporals and 120 Dragons—The Remainder with the Colonels should repair to Winter Quarters at the place where each Regiment was formed, there the Colonels will endeavour to procure Recruits train them, and be ready against the beginning of April to repair wherever they shall be order’d to assemble—there they will gain some knowledge of the System form’d by the most essential Manœuvres.
2. When the whole Army enters into Winter Quarters—the half of the remaining Cavalry may be dismiss’d to join the respective Regiments the other half composed of Non Commissioned Officers and Dragoons may form the Bosniques armed with Lances—which I undertake to train and perfect in their Exercise—The Augmentation of the Horse is likewise necessary—I spoke of it in a preceding Note.
I would wish to form a Squadron of Bosniques, consisting of 120 Men—I answer for their Utility. The Form of this Squadron should be—2 Captains—of which I desire to be the first—2 Lieutenants—1 Ensign—1 Adjutant—1 Surgeon Major and 1 Quarter Master—2 Serjeants. 10 Corporals—2 Trumpeters—1 Farrier—1 Sadler—120 Bosniques.
and as the Number of Cavalry even then would not be sufficient to fulfill all the Duties required in a large Army—I would propose to have 200 Militia men mounted who might serve extremely well for the less important Duties—and be a very considerable Relief to the Cavalry.

There is an intelligent Officer in the Horse Service, who disgusted by the Irregularities prevailing in his Regiment, has asked for his Dismission—his name is Henry Belken his Office Adjutant of Moylens Regiment—it would be a Loss to the Cavalry if he should quit the Service—I believe he might be retained by giving him the Commission of second Captain and continuing his pay as Adjutant—he will remain with me in the mean time—as all our Officers need Instruction he might be employ’d by me seeing the Manœuvres executed and in exercising the Cavalry there should be three other adjutants of different ranks, who being out of the Line, and having no concurrence with the pretensions of the others may be made very useful to the Service.
I here repeat my Prayer that a speedy Decision may be had on these points—as they respect the welfare of a Corps upon which the Fate perhaps of the whole Army depends.

Sign’d. C. Pulaski. Gl of Cavalry

